Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/12/21.  
Claims 38-57 are pending in this application. Claims 41-42 and 54-55 remain withdrawn from consideration being drawn to the non-elected invention. Claims 46 and 56 are amended.
As a result, claims 38-40, 43-53 and 56-57 are being examined in this Office Action.


IDS
The information disclosure statement (IDS) submitted on 7/19/21 was filed after the mailing date of the non-final rejection on 5/11/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections
Claims 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (ONLY with regard to applicant’s elected species). Thus applicant’s elected species (crystalline form of 2R,6R-hydroxynorketamine with L-pyroglutamic acid) would 

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



The instant claims are drawn to an acid addition salt of 2R,6R-hydroxynorketamine.
Wainer et al. teaches an acid addition pharmaceutical salt of (2R,6R)-hydroxynorketamine (abstract; paragraph 60, 63-64). Specifically, Wainer et al. exemplifies the hydrochloride salt of 2R,6R-hydroxynorketamine (paragraphs 136-137, example 4).
With regard to applicant’s limitation for “obtainable by reaction with an organic acid comprising either (i) one or more carboxylic acid groups and an amide group or (ii) two or more carboxylic acid groups", this limitation is considered a product by process claim and thus has no patentable weight as indicated in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”. Thus the product claimed is merely ”an acid addition salt of 2R,6R-hydroxynorketamine”.
Therefore this claim is fully met.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-40, 43-48, 53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al. (US 20180098993, pub date April 12, 2018), in view of Youn et al. (US 20040158075, pub date Aug. 12, 2004) and/or de Diego et al. (US 20160368884, pub date Dec. 22, 2016).
Applicant Claims
The instant claims are drawn to an acid addition salt of 2R,6R-hydroxynorketamine with L-pyroglutamate.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Wainer et al. teaches pharmaceutical salts of 2R,6R-hydroxynorketamine, including salts with glutamic acid and the like in oral dosage forms (abstract; claims; paragraphs 63-64).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wainer et al. is deficient in the sense that it does not exemplify applicant’s L-pyroglutamate salt with 2R,6R-hydroxynorketamine.
Youn et al. teaches advantages of forming crystalline pyroglutamate salts, e.g. L-pyroglutamate, with primary amine drugs, such as amlodipine, since the pyroglutamate salt form has excellent physicochemical properties including solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as the fact that pyroglutamic acid is less toxic and corrosive so that the drug form is industrially and medically useful (abstract; paragraphs 2, 10, 14, 20; claim 3). Youn et al. teaches using microcrystalline hydroxypropylmethylcellulose and gelatin (paragraphs 30-31, 60, 63).
De Diego et al. further teaches advantages of the crystalline pyroglutamate salt form, e.g. L-pyroglutamate, with a drug that treats depression, e.g. vortioxetine, since the solubility of the pyroglutamate form is markedly higher, such that the pyroglutamate salt form has unparalleled solubility. (paragraphs 36-37, 41-42, 91-99, 123-124) De Diego et al. teaches using microcrystalline hydroxypropylmethylcellulose and gelatin (paragraphs 44, 82, 88-89).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form the crystalline L-pyroglutamate salt form of 2R,6R-hydroxynorketamine, because of the advantages in solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as lower toxicity and corrosiveness, absent evidence to the contrary. Forming advantageous pharmaceutical salt . 

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s arguments as shown below:
“Wainer lists a large number of pharmaceutically acceptable salts, including 29 organic acid salts disclosed (see id. at para. [0064]). One armed with this extensive list of suitable organic acid salts would not be motivated to seek alternative organic acid salts. Choice of a particular salt formulation is based on numerous factors such as API chemistry, intended dosage form, pharmacokinetics, and pharmacodynamics. Presumably, "solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as lower toxicity and corrosiveness," factors could all be met within Wainer's list. In fact, evidence would have to be extremely compelling in conjunction with the specific active for a person of ordinary skill in the art to be motivated to stray beyond Wainer's list. As, upon information and belief, the pyroglutamate salt is not commonly used for APIs, it would not be obvious to try. To establish a prima facie case of obviousness, the Examiner must show it is obvious to do what the Applicant has done. However, not only is no evidence of this presented, neither secondary reference provides any teaching in this direction. 

The examiner does not agree with applicant’s arguments. 
If the secondary references Youn et al. and/or De Diego et al. taught the pyroglutamate salt with 2R,6R- hydroxynorketamine, as applicant insists, then the rejection would be 102 not a 103 rejection.
Both Youn et al. and De Diego et al. teach a long list of the benefits of forming the crystalline pyroglutamate salt form. Forming alternative salt forms of known pharmaceuticals is a well-known optimization step and is old in the art.
As stated previously, Youn et al. teaches advantages of forming crystalline pyroglutamate salts, e.g. L-pyroglutamate, with primary amine drugs, such as amlodipine, since the pyroglutamate salt form has excellent physicochemical properties including solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as the fact that pyroglutamic acid is less toxic and corrosive so that the drug form is industrially 
Additionally, De Diego et al. further teaches advantages of the crystalline pyroglutamate salt form, e.g. L-pyroglutamate, with a drug that treats depression, e.g. vortioxetine, since the solubility of the pyroglutamate form is markedly higher, such that the pyroglutamate salt form has unparalleled solubility. (paragraphs 36-37, 41-42, 91-99, 123-124) De Diego et al. teaches using microcrystalline hydroxypropylmethylcellulose and gelatin (paragraphs 44, 82, 88-89).
Thus it would be obvious to combine Youn et al. and De Diego et al.’s crystalline pyroglutamate salt form with Wainer et al.’s 2R,6R-hydroxynorketamine to form the L-pyroglutamate salt form of 2R,6R-hydroxynorketamine. 
The Examiner also points to the Supreme Court decision in KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure.
Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner submits that one of ordinary skill in the art would have a reasonable expectation of success by combining the teaching in the references.



With regards to applicant’s arguments to the dependent claims, the examiner reminds applicant that the search and rejection was not extended to determine the patentability of the other species encompassed by the claims.  See applicant’s response filed on 4/30/21 to the restriction requirement filed on 3/2/21.
Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/19/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671	

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658